Reasons for Allowance
Claims 1, 10, 11, and 18 (and dependents) are allowable because the prior art does not teach the inclusion of video boundary information in a baseband packet header, which is in a physical layer and is processed on the physical layer, (e.g. not transport layer, application layer, etc.) after the baseband packet is demodulated.  Although V teaches the inclusion of boundary information, it is not located in a header of a physical layer baseband packet after demodulation.  Sun adds boundary information into a transport layer stream rather than the physical layer stream.  The closest references are therefore distinguished, and the above features taken together with the other recited limitations render the claims allowable.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via telephone by Soumya Panda on 4/26/2021.

The application has been amended as follows: 

Cancel claims 4 and 13.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRN/
/JEFFEREY F HAROLD/               Supervisory Patent Examiner, Art Unit 2424